Citation Nr: 1541863	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  14-02 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.
 
3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for a right arm disability.

6.  Entitlement to service connection for a bilateral lower extremities disability.
 
7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to October 1987; with subsequent service in the Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 
 
In the October 2012 rating decision, the RO adjudicated the issues of whether new and material evidence had been received to reopen claims for service connection for (1) degenerative disc disease of the cervical spine, (2) right shoulder impingement syndrome, and (3) depressive disorder, not otherwise specified.  The RO determined that new and material evidence has been received to reopen the three claims; and then denied the reopened claims on the basis of the merits of each.

In this regard, although the October 2012 rating decision purported to reopen a claim of service connection for degenerative disc disease of the cervical spine, review of the claims file does not show a previous final decision on that matter.  There is a Board decision in March 2005 that is final as to claims of service connection for (1) a back disability (lumbar spine), (2) right trapezius myositis (shoulder disorder), and (3) an acquired psychiatric disability.  Thus, this claim is reviewed de novo without the need to submit new and material evidence.

For the three claims that were previously denied, the Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  This is reflected in the issues as listed on page one of this decision.  

The Veteran requested a Board hearing, but later withdrew the request in an August 2014 statement.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a March 2005 decision, the Board denied a claim of entitlement to service connection for a lumbar spine disability.  The Veteran did not appeal the decision.
 
2.  Evidence received since the March 2005 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability, and it raises a reasonable possibility of substantiating the underlying claim.  

3.  In a March 2005 decision, the Board denied a claim of entitlement to service connection for a right shoulder disability.  The Veteran did not appeal the decision.
 
4.  Evidence received since the March 2005 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability, and it raises a reasonable possibility of substantiating the underlying claim.  

5.  In a March 2005 decision, the Board denied a claim of entitlement to service connection for a psychiatric disability.  The Veteran did not appeal the decision.
 
6.  Evidence received since the March 2005 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, and it raises a reasonable possibility of substantiating the underlying claim.  

7.  A lumbar spine disability did not have its onset during and is not otherwise related to active military service, and arthritis did not become manifest to a degree of ten percent or more within one year of discharge from service.

8.  A cervical spine disability did not have its onset during and is not otherwise related to active military service, and arthritis did not become manifest to a degree of ten percent or more within one year of discharge from service.

9.  The Veteran has residuals of muscular tear right scapula of right shoulder, right shoulder impingement syndrome, that is related to injury during active service.

10.  A psychiatric disability did not have its onset during and is not otherwise related to active military service, and a psychosis did not become manifest to a degree of ten percent or more within one year of discharge from service.

11.  The Veteran has not had a right arm disability separate from the right shoulder disability during the appeal period.

12.  The Veteran has not had a bilateral lower extremities disability during the appeal period.
CONCLUSIONS OF LAW

1.  The March 2005 Board decision, which denied the Veteran's claim of service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a lumbar spine disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The March 2005 Board decision, which denied the Veteran's claim of service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015). 

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a right shoulder disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

5.  The March 2005 Board decision, which denied the Veteran's claim of service connection for a psychiatric disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015). 

6.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disability has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

7.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

9.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

10.  The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

11.  The criteria for service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

12.  The criteria for service connection for a bilateral lower extremities disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015).

A standard letter sent to the Veteran in September 2012 satisfied the duty to notify provisions regarding the service connection claims.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service dental and personnel records, and service medical records pertaining to Reserve service, have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran's service treatment records pertaining to active service from February 1980 to October 1987 are missing and attempts to obtain them via the National Personnel Records Center and the National Archives and Records Administration were unsuccessful.  Additional attempts to obtain relevant service medical records would be futile and are not required.  See 38 C.F.R. § 3.159(c)(2).  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was provided VA medical examinations for his claimed disabilities in October 2012.  The examinations are sufficient evidence for deciding the claims on appeal decided below.  The reports are adequate as they are consistent with and based upon consideration of the Veteran's prior medical history, describes the claimed symptomatologies in sufficient detail so that the Board's evaluations are fully informed, and the examination reports contain of reasoned explanations.  Thus, VA's duty to assist has been met.

II. Petition to Reopen Claims

The Veteran first filed claims of entitlement to service connection for a psychiatric disorder, a right arm disorder, and a back disorder, in February 1994.  In a July 1994 rating decision, the RO denied claims of entitlement to service for a nervous condition, a back condition, and a right trapezius myositis condition.  The Veteran timely appealed that rating decision as to the three claims.  To conclude that appeal, in a March 2005 decision, the Board denied the claims for service connection for an acquired psychiatric disability, a back disability, and for right trapezius myositis.  

In the March 2005 decision, the Board denied the claim of service connection for an acquired psychiatric disability on the basis that, although the record contained medical evidence showing that the Veteran began receiving psychiatric treatment in approximately 1993, there was no evidence that the Veteran currently had an acquired psychiatric disability that is related to his active service.  

In the March 2005 decision, the Board denied the claims of service connection for a back disability and disability of the trapezius muscle on the basis that, while there is evidence of a current disability, there was no medical evidence of treatment in service for a back injury or injury to the trapezius muscle.  The Board then noted that examinations in December 1988 and October 1991 indicated that the Veteran's spine and upper extremities were normal on evaluation.  The Board concluded that the record did not contain competent medical evidence suggesting that the Veteran currently had disabilities of the back or trapezius muscle that were related to active service.

The March 2005 decision of the Board is a final decision based on the evidence of record at the time of the decision as the Veteran did not appeal the decision and Board decisions are final when issued.  38 C.F.R. § 20.1100.

Although the prior decision is final as to the three claims, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 
  
The evidence of record at the time of the last final Board decision in March 2005 consisted of lay statements, service treatment and personnel records, and post-service medical treatment records and reports including of VA examination, dated prior to the March 2005 Board decision.   

In February 2012, the Veteran submitted a claim, essentially requesting to reopen his claim of service connection for back, "nerves", and right shoulder disabilities.  Since the March 2005 Board decision, evidence has been added to the claims file.  The additional evidence of record includes VA and private treatment records, reports of VA examinations, and lay statements of the Veteran.  

The additional records provide evidence not previously on file that is probative to the Veteran's assertions that he has a lumbar spine disorder, right shoulder disorder and a psychiatric disorder that are related to service.  Thereby the additional evidence relates to an unestablished fact necessary to substantiate the claim, which was missing at the time of the March 2005 Board decision.

In particular, additional records received since March 2005 includes a February 2012 statement from Nanette A. Ortiz Valentin, M.D., in which she opines that it is at least as likely as not that the Veteran's back and right shoulder problems are service connected; and that it is at least as likely as not that the Veteran's nervous problem is secondary to his stress while on active duty in Honduras.  Previously there were no opinions tending to link any of the three claimed disorders to service.

The additional evidence received since March 2005 also includes the reports of VA examinations of the Veteran's thoracolumbar spine, shoulder, and psychiatric conditions in October 2012.  These reports include the Veteran's statements describing the medical history as it relates to etiology and service connection, and include findings and diagnoses that further describe the most current findings as to the present nature of any of the respectively claimed disorders.  

While the Veteran is not competent to diagnose the claimed musculoskeletal and psychiatric disorders, he is competent to describe such symptoms of which he is aware.  The credibility of this lay sourced evidence added to the record is to be presumed.  Justus, 3 Vet. App. at 513.

The medical evidence, and specifically the February 2012 statement from Dr. Ortiz Valentin, which was not previously on file, is not cumulative or redundant of the prior evidence on file, relates to an unestablished fact necessary to substantiate the claim-an etiological nexus-and ultimately raises a reasonable possibility of substantiating the three claims as it at least meets that low threshold to enable reopening under Shade.

In light of the newly submitted records and contentions, when considered with previous evidence of record, the claims of service connection for a lumbar spine disorder, right shoulder disorder, and a psychiatric disorder are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

III. Service Connection on the Merits

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Some chronic diseases, including arthritis or psychosis, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for arthritis and for a psychosis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence

Although the Veteran's complete service treatment records could not be obtained, some service records were obtained that are relevant to the claims.  An enlisted evaluation report (annual) for performance from July 1986 to June 1987 shows that the Veteran received 5/5 (highest rating) for performance in all categories.  In summary, the rater's evaluation was that the Veteran had constantly demonstrated a superior level of duty performance; and the indorser's evaluation was that the Veteran performed in an outstanding manner.  The report contains no indications of any behavioral problems referable to a psychiatric disorder.  Service records document that the Veteran declined having a medical examination for separation in September 1987, "due to lost records."

Shortly after service, a private treatment record dated in January 1988 indicates that the Veteran was seen at an emergency room for complaints of being under tension and with symptoms including fast cardiac rhythm for two or three days.  At that time blood pressure was 140/90.  He was treated with the sedative Vistaril and discharged.  The report concluded with a provisional diagnosis of "tension."

The December 1988 report of medical history during examination for the purpose of enlistment in the Army National Guard shows that the Veteran reported he had not had swollen or painful joints, cramps in the legs, broken bones, arthritis, bone, joint or other deformity, painful or trick shoulder or elbow, recurrent back pain, trick or locked knee, foot trouble, neuritis, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  On physical examination, the evaluation was normal for upper extremities, feet, lower extremities, spine and other musculoskeletal system, psychiatric system, and neurologic system.

An October 1991 report of medical history (quadrennial examination) shows that the Veteran stated that while assigned in Honduras he suffered a muscular tear in the right scapula while playing softball and it has bothered him since then.  He reported that he never received treatment for the injury.  He reported that after arriving in Puerto Rico, he had to see a doctor as he had some stress problems.  He stated that presently he felt in good health with exception of the muscular tear.  He checked boxes indicating that he had recurrent back pain; and indicating that he had not had foot trouble; frequent trouble sleeping; depression or excessive worry; nervous trouble of any sort; cramps in legs; broken bones; arthritis, bone, joint or other deformity; painful or trick shoulder or elbow; trick or locked knee; or foot trouble.  On physical examination, the evaluation was normal for upper extremities, feet, lower extremities, spine and other musculoskeletal system, psychiatric system, and neurologic system.

During an April 1994 VA general examination the Veteran reported he was discharged from the Army in 1987, and had received a head trauma and back sprain on the right side during active duty in Honduras in 1987, and had neuropsychiatric condition since 1987.  He reported complaints of upper back muscular contraction and pain, cervical tension sensation, and behavioral changes and episodes of violence.  After examination the report contains diagnoses of mild right trapezius myositis and mild cervical muscular spasms.

During an April 1994 VA spine examination the Veteran reported he sustained trauma and paravertebral muscle spasms while in Honduras without a medical evaluation.  He reported complaints of neck pain without numbness.  After examination the diagnosis was rhomboid muscle sprain.   

During an April 1994 VA mental disorders examination the Veteran reported that he was receiving private mental health treatment since March 1993.  He denied receiving treatment while in service.  He reported complaints of having symptoms of including depression, and that he began to have these symptoms in 1987.  After examination, the report contains a diagnosis on Axis I of dysthymia.

Following a July 1996 request from the RO, in about September 1996, the Veteran provided a completed NA Form 13055 (Request for Information Needed to Reconstruct Medical Data), showing that he reported on any illness, injury or treatment during service.  He identified the following problems he had in service.  He reported he had German measles in 1980 while at Fort Dix, New Jersey; a circumcision in 1981 at Fort Shafter, Hawaii; hives in 1983 to 1985; and a forehead injury with stitches in 1985 to 1987, while in Honduras.  

In a February 2012 statement, Nanette A. Ortiz Valentin, M.D., noted that the Veteran had a history of back problem, right trapezium problem, and nervous problem.  She noted that the Veteran had episodes of low back pain, and episodes of "locking", and pain with range of movements.  She reported that he had right upper back pain with range of movements above the scapula, with radiation of pain to the right shoulder, which was exacerbated with right arm movements.

Dr. Ortiz Valentin stated that while on active service, the Veteran fell on his back and also had a muscle tear at his trapezium.  The Veteran had problems since then, which had been aggravated since then.  Dr. Ortiz Valentin opined that it is at least as likely as not that the Veteran's back and trapezium problems were service-connected.

Dr. Ortiz Valentin stated that the Veteran also presented with depressed mood with alteration in sleep and eating patterns; decreased interest and pleasure in usual activities; fatigue or low energy most days; concentration and memory problems; frustration; episodes of sadness and self-isolation; agitation; irritability; sensation of worthlessness; and easy crying.  The Veteran also presented suicidal thoughts and frequent episodes of anxiety.  

Dr. Ortiz Valentin stated that the symptoms started during service on the Veteran's mobilization to Honduras, when he was under a lot of stress due to the nature of his duties.  When he returned home, he had difficulty sleeping and became anxious and was nervous.  He was unable to maintain a job due to poor tolerance to stress.  Dr. Ortiz Valentin opined that it is at least as likely as not that the Veteran's nervous problem is service connected secondary to his stress while on duty in Honduras.

During an October 2012 VA examination, the examiner noted that the Veteran had Axis I diagnoses of depressive disorder, not otherwise specified, first established in 2000 by a private psychiatrist; and major depressive disorder, recurrent, found on present examination.  No psychotic features were found to be present.  On Axis II, the Veteran had a diagnosis of dependent personality features.

The Veteran's medical history included that he had a diving accident (embolism) in January 2011, which resulted in an increase in severity of his depression, for which he was treated for about a year.  The examiner noted that the Veteran had not received regular or consequent psychiatric treatment; and that records show a single emergency room intervention for "tension" and later a period of treatment at mental health facilities from March to November 1993.  He had no subsequent treatment, but apparently there were on and off interventions.  

The examiner opined that the claimed psychiatric disorder is less likely than not incurred in or caused by claimed in-service injury, event, or illness.  As rationale for that opinion, the examiner stated that there is no evidence to sustain that the Veteran's present depression is related to his military service.  In this regard the examiner noted that the Veteran was on active service from February 1980 to October 1987, and there was no evidence of any kind of a mental disorder in the records; and that on the contrary, there was an evaluation of performance during the Veteran's assignment in Honduras that described an excellent performance.  

The examiner noted that following the Veteran's discharge from the National Guard in April 1990, there is an October 1991 report of medical history in which the Veteran marked "no" to whether he had frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia or nervous trouble.  However, the examiner referred to a handwritten note apparently by the Veteran, that he had seen a physician due to stress problems.  

The examiner noted a December 1988 treatment record when the Veteran was seen in an emergency room with complaints of chest congestion, fast cardiac rhythm for two to three days, and the Veteran indicated he was under "tension", which became the diagnosis.  The examiner noted that "tension" was not a psychiatric diagnosis but rather merely a symptom; and there was no evidence of such complaints or treatment subsequently.

The examiner further noted that during a February 1993 private psychological evaluation, that the Veteran denied any mental disorders; and indicated he was not having problems with concentration, memory, or judgment, and denied phobias or anxiety.  The Veteran had no psychiatric treatment between 1993 and November 2000.   On the basis of the foregoing, the examiner opined that the claimed psychiatric disorder is less likely than not incurred in or caused by claimed in-service injury, event, or illness.  

During an October 2012 VA examination of the back, the examiner recorded that the Veteran had a diagnosis of lumbar spine degenerative disc disease, which was first diagnosed in 2000.  The Veteran reported that he started having low back pain in approximately 1988.  He reported complaints of having flare-ups, which resulted in difficulty walking.  He reported constant pain in the low back with radiation of symptoms to the right lower extremity.  On physical examination, the examination report records that there was moderate right lower extremity radicular pain; and no other radiculopathy or other neurologic abnormalities or findings related to the thoracolumbar spine condition.  Imaging studies documented arthritis; and a CT scan in March 2000 showed bulging annulus and calcified intervertebral disc, L5-S1.

The examiner opined that the low back condition (lumbar spine degenerative disc disease) is less likely as not related to military service.  As rationale, the examiner recorded that there is written evidence in service treatment records in the medical history report of October 1991 that the Veteran complained of recurrent back pain.  But that after that evidence, there was no more evidence of any low back condition until 2001 when he complained to a primary care physician, and the first evidence of degenerative disc disease of the lumbar spine was in 2000 when it was shown in a CT scan of the lumbar spine.

During an October 2012 VA examination of the neck (cervical spine), the examiner recorded that the Veteran had a diagnosis of degenerative disc disease of the cervical spine, a diagnosis first made in 2012.  The Veteran reported complaints of cervical pain for a long time without radiation of symptoms, for which he took physical therapy in the past with fair results, and complaints of having flare-ups.  On physical examination, there was no radiculopathy or other neurologic abnormalities or findings related to the cervical spine condition.  Arthritis was documented by imaging studies of the cervical spine.  

The examiner opined that the cervical spine condition (degenerative disc disease of the cervical spine) is less likely as not related to military service.  As rationale, the examiner recorded that there is written evidence in the service treatment records (medical history report of October 1991) that the Veteran complained of recurrent back pain.  After that, there is no more evidence of any cervical condition until September 1998 when cervical x-ray examination was reported as normal.  There is no evidence of continuity and chronicity of any cervical condition.  The examiner concluded with an opinion that the cervical spine degenerative joint disease is most probably related to normal progression of aging process.

During an October 2012 VA examination of the shoulder and arms, the examiner recorded a diagnosis section that the Veteran had diagnoses of right shoulder impingement syndrome, and of residuals of muscular tear right scapula, diagnosed in 1991.  The Veteran reported a history that he has had right trapezius pain since he was discharged from active duty service.  On physical examination, imaging studies of the shoulder documented degenerative or traumatic arthritis.

After examination, the examiner opined that the residuals of right scapular muscle tear are at least as likely as not related to service.  As rationale, the examiner recorded that there is evidence in the service treatment records that on report of medical history in October 1991, the Veteran had right scapula muscle tear during active duty service.  The examiner opined that the claimed right shoulder condition (impingement syndrome) condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner recorded that the claims file is silent for any right shoulder complaint, imaging or medical evaluation regarding the right shoulder; and right shoulder impingement syndrome was diagnosed on present examination (October 2012), which was several years after active duty service.

Analysis of Service Connection

Lumbar and Cervical Spine Disabilities

The evidence shows that the Veteran has been diagnosed with a lumbar spine disorder, diagnosed as lumbar spine degenerative disc disease, and with a cervical spine disorder, diagnosed as degenerative disc disease of the cervical spine.  

Although the service treatment records are missing regarding the Veteran's active service from 1980 to 1987, reports of examinations for after the active duty period (Army Reserve) in December 1988 and October 1991 show no abnormal findings on examination with respect to the spine, and show no complaints by the veteran of any related problems.  Although at the later examination the Veteran checked a box indicating he had had recurrent back pain, this appears to be associated with his report that his complaints related to his right scapular muscle tear; and not to the cervical or lumbar spine.

The evidence does not show that the claimed cervical or lumbar spine disorders began or had onset during active military service, and a cervical or lumbar spine disorder is not shown to be otherwise related to active military service.  There is also no competent evidence showing that any arthritis of the cervical or lumbar spine become manifest to a degree of ten percent or more within one year of discharge from service.  Degenerative disc disease is not shown until many years after service.

While the Veteran is competent to report cervical or lumbar spine symptoms he perceives, such as pain, he does not have the requisite training to diagnose whether he has a cervical or lumbar spine disorder linked to service.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  The Veteran's theory and contention as to any etiology related to service or to service-connected disability has not been supported by sufficient opinion by a medical professional, which is needed in this case due to the complex medical questions. 

The opinion of Dr. Ortiz Valentin is not persuasive as it lacks sufficient rationale with respect to a back disorder being related to service and is inconsistent with the medical history, which shows no complaints or findings of cervical or lumbar spine problems at the two examinations in 1988 and 1991.  The first findings of cervical spine condition was in April 1994 when the examiner diagnosed cervical muscular spasms.  The first findings associated with the back, are shown during that examination, when rhomboid muscle sprain was diagnosed.  Degenerative disc disease of the cervical and lumbar spine were not shown until years later.  Thus, the opinion has little probative value compared to the VA medical opinions.

The opinions of the October 2012 VA examiner regarding the cervical and lumbar spine are persuasive evidence as they are consistent with the remainder of the evidence on file, and they contain explanations citing to medical criteria.  Thus, that opinion is accorded significant probative value as to the possible relationship between the claimed cervical or lumbar spine disorder and the Veteran's service.  There is insufficient evidence to weigh against these opinions.  Although the Veteran's theory may be intuitive in that he reported he had problems with his neck and back in service and has current spine disabilities, the VA examiner considered the theory but explained why there is not an etiological connection.

Furthermore, continuity of symptomatology is not established in order to substantiate the nexus to establish service connection for either claimed disability.  The post-service normal Reserve examinations in 1988 and 1991, with a negative medical history sufficiently weigh against a continuity of symptomatology.

Based on the above, the preponderance of the evidence is against the claims of service connection for a cervical spine disability or a lumbar spine disability.  There is no doubt to be resolved; therefore, service connection is not warranted for a cervical spine disability or a lumbar spine disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder Disability 

The evidence shows that the Veteran has been diagnosed with a right shoulder disorder, recently diagnosed as residuals of muscular tear right scapula of right shoulder; right shoulder impingement syndrome. 

The October 1991 Reserve examination report shows that the Veteran reported that he sustained a muscular tear in service while in Honduras but never received treatment for the injury.  

During his April 1994 VA examination he noted that the injury occurred in 1987 during active duty in Honduras.  At the time of that VA examination the examiner diagnosed of mild right trapezius myositis.  In the Veteran's completed NA Form 13055, he noted receiving injury while in Honduras though not specifically that it was associated with a right scapular muscle tear injury.

In the February 2012 statement of Dr. Ortiz Valentin, she noted that during active service the Veteran sustained a muscle tear of his trapezium.  She opined that it is at least as likely as not that the trapezium problem was service connected. 

During the October 2012 VA examination of the right shoulder, the VA examiner reviewed the medical history and examined the Veteran; and on that basis, opined that the residuals of right scapular muscle tear are at least as likely as not related to service.  

The Board finds the Veteran's report of injury in service and continuity of symptoms thereafter to be consistent with the medical history and thus credible.  The Veteran is competent to report such symptoms to the extent of his perception, and the Board finds the Veteran's reports to be probative on the matter.  

The opinions by Dr. Ortiz Valentin and the recent VA examiner in October 2012 are consistent with each other and with the remainder of the medical history on file.  

Notwithstanding the VA examiner's opinion regarding shoulder impingement, after resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection is warranted for residuals of muscular tear right scapula of right shoulder; right shoulder impingement syndrome.  See 38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  
  
Psychiatric Disability

The evidence shows that the Veteran has been diagnosed with a psychiatric disorder, diagnosed depressive disorder in 2000, and more recently in 2012 as major depressive disorder, recurrent.  

Although the service treatment records are missing regarding the Veteran's active service from 1980 to 1987, a report of performance between 1986 to June 1987 shows high marks for the veteran's performance, and gives no indication of any behavioral problems.  

There is one private treatment record showing the Veteran was seen in January 1988 for complaints of being under tension, which is the provisional diagnosis recorded.

However, the reports of examinations (Army Reserve) thereafter, in December 1988 and October 1991, show that the veteran reported he had no problems with sleeping, or depression or excessive worry or nervous troubles of any kind.  These reports show that on examination, the psychiatric evaluation was normal during both examinations.  

At the April 1994 VA mental disorders examination the veteran reported that he first started receiving private mental health treatment in March 1993, and denied receiving treatment in service.  

The evidence does not show that the claimed psychiatric disorder began or had onset during active military service, and a psychiatric disorder is not shown to be otherwise related to active military service.  There is also no competent evidence showing that any psychosis become manifest to a degree of ten percent or more within one year of discharge from service, or at any time.  

While the Veteran is competent to report psychiatric symptoms he perceives, he does not have the requisite training to diagnose whether he has a psychiatric disorder linked to service.  Such diagnosis is not a simple condition and, in this case, such opinion as to etiology is not a simple medical question susceptible to lay diagnosis and opinion.  See Jandreau, 492 F.3d at 1376-77.  See also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that, at least for PTSD, the diagnosis is not the type of medical condition that lay evidence is competent and sufficient to identify).  The Veteran's theory and contention as to any etiology related to service or to service-connected disability has not been supported by sufficient opinion by a medical professional, which is needed in this case due to the complex medical questions. 

The opinion of Dr. Ortiz Valentin is not persuasive as it lacks sufficient rationale with respect to a psychiatric disorder being related to service, and is inconsistent with the medical history, which shows no complaints or findings of psychiatric problems at the two examinations in 1988 and 1991, albeit he had one complaint of stress before that but after service.  Notably, "stress" is not a psychiatric disorder diagnosis.  Thus, the opinion has little probative value compared to the VA medical opinion.

The first findings of a psychiatric condition was in April 1994 when the examiner diagnosed dysthymia.  The opinion of the October 2012 VA psychiatric examiner regarding the claimed psychiatric disorder is persuasive evidence as it is consistent with the remainder of the evidence on file, and it contains explanations citing to medical criteria.  Thus, the opinion is accorded significant probative value as to the possible relationship between the claimed psychiatric disorder and the Veteran's service.  There are no probative and competent opinions in conflict with those.  Although the Veteran's theory may be intuitive in that he had psychological stress problems in service and has current psychiatric disability, the VA examiner considered the theory but explained why there is not an etiological connection.

Furthermore, continuity of symptomatology of a psychosis is not established in order to substantiate the nexus to establish service connection for the claimed disability.  The post-service normal Reserve examinations with a negative medical history sufficiently weigh against a continuity of symptomatology and there is no diagnosis of a psychosis.

Based on the above, the preponderance of the evidence is against the claim of service connection for a psychiatric disability.  There is no doubt to be resolved; therefore, service connection is not warranted for a psychiatric disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Arm and Bilateral Lower Extremities Disabilities

The evidence does not show a diagnosis of a right arm disorder or bilateral lower extremities disorders during the appeal period.  Although some complaints are present regarding the right arm, they are part of the Veteran's right shoulder disability herein granted service connection.  There is no separate diagnosis of any musculoskeletal or other pathology right arm shown.  Further, though some complaints of lumbar spine radicular pain into the lower extremities are present, those complaints are part of and emanating from the Veteran's low back disorder.  There is no diagnosis of any musculoskeletal or other pathology of the lower extremities. 

Thus, the evidence does not show the existence of any current right arm disorder or bilateral lower extremities disorder on which to base a grant of service connection.  That is, the current disability element of both claims is not shown.  In the absence of proof of such disability, there can be no valid claim for service connection for the claimed disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 
  
Although the Veteran is competent to attest as to symptoms he has observed, he is not competent to diagnose associated disabilities in this case, which are based on medical findings including diagnostic testing.  Lay testimony of experienced symptoms alone is not sufficient in this case.

As there is no current disability established by the evidence for a right arm or lower extremities disabilities, it is unnecessary to consider whether the claims meet criteria of any other elements of service connection regarding an in-service incurrence or aggravation of a disease or injury; or a causal relationship between a present disability and any disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The preponderance of the evidence is against the claims of service connection for a right arm disability and a bilateral lower extremities disability; there is no doubt to be resolved; and service connection is not warranted for a right arm disability or a bilateral lower extremities disability.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The Veteran's claim of service connection for a lumbar spine disability is reopened; however, service connection for a lumbar spine disability is denied.

Service connection for a cervical spine disability is denied.

The Veteran's claim of service connection for a lumbar spine disability is reopened; service connection for residuals of muscular tear right scapula of right shoulder, right shoulder impingement syndrome, is granted.

The Veteran's claim of service connection for a psychiatric disability is reopened; however, service connection for a psychiatric disability is denied.

Service connection for a right arm disability is denied.

Service connection for a bilateral lower extremities disability is denied.


REMAND

The Veteran is claiming entitlement to TDIU.  The grant above of service connection for residuals of muscular tear right scapula of right shoulder; right shoulder impingement syndrome, affects the claim for a TDIU.  The claim has been previously denied for the lack of any service-connected disability, which has now changed.  Thus, the Board will remand this claim so the AOJ can adjudicate it in the first instance given these new circumstances.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for TDIU in light of the rating action results for the now service-connected right shoulder disability.  If the TDIU benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case that takes into account all evidence submitted since the last statement of the case, and provide the Veteran an opportunity to respond.  Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


